Citation Nr: 1701094	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  08-09 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a cervical spine condition.

4. Entitlement to service connection for a right shoulder condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to May 1981.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2012. 

In April 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in this case for the claims on appeal.  The Veteran contends that his claimed bilateral hearing loss, tinnitus, cervical spine and right shoulder disabilities are the result of injuries sustained during a head-on collision during service.

Regarding the Veteran's claims for service connection for bilateral hearing loss and tinnitus, he was afforded a VA examination in March 2016.  The VA examiner indicated a review of the Veteran's claims file and a diagnosis of bilateral sensorineural hearing loss was provided.  The VA examiner opined that the Veteran's right ear and left ear hearing loss was not at least as likely as not caused by or a result of an event in military service.  The VA examiner stated that service treatment records documented no significant worsening of hearing when comparing the 1981 discharge physical to the 1974 enlistment physical.  A shift in hearing (difference greater than 10dB) was noted on the discharge physical at 4000Hz for the left ear; however, the shift indicated that hearing improved at the frequency.  There was no evidence that hearing loss manifested to a compensable degree within one year of military discharge.  Nor did the Veteran report an onset of hearing loss during military service or shortly afterwards.  Although the Veteran reported being in the vicinity of artillery fire during his military service, he stated that he was a personnel clerk and did not actually operate or fire the equipment.  Hearing loss can be associated with otitis media, however, service treatment records document denial of hearing loss and tinnitus during medical treatment in 1978 and 1979.  

The VA examiner also noted that the Veteran reported recurrent tinnitus.  The VA examiner opined that the Veteran's tinnitus was less likely as not caused by or a result of an event in military service.  The VA examiner stated that service treatment records did not support a history of ear damage due to noise exposure during military service.  Tinnitus was denied on two occasions during the Veteran's service.  The discharge physical documented that there was not a significant worsening of hearing threshold during military service and that hearing was within normal limits at the time of military discharge.  The current hearing loss began after military service.  Tinnitus was most often associated with hearing loss.  It was more likely that the reported tinnitus was a symptom associated with the Veteran's post-military hearing loss.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the March 2016 VA examiner provided an opinion as requested, it is not apparent that the VA examiner considered the lay statements regarding the onset of his claimed hearing loss and tinnitus as related to the moving vehicle accident which occurred while in service.  As such, a supplemental opinion is warranted.  Accordingly, remand is required for this issue.

Regarding the Veteran's claim of service connection for a cervical spine condition, pursuant to the Board's April 2014 remand, the VA examiner was requested to review the medical evidence of record, to include the June 2005 statement of Dr. CCC, a private doctor, alluding to the existence of degeneration in the cervical spine prior to the November 2003 work-related injury and determine if any diagnosed cervical spine disorder at least as likely as not had its onset during or was etiologically related to any incident of the Veteran's military service.

The Veteran was afforded a VA examination in March 2016 in which the VA examiner noted that the June 2005 private doctor's note was not tabbed in the Veteran's claims file.  The VA examiner also noted a "review x2" of 268 documents which failed to identify such a reference.  In addition, the VA examiner stated that there was no physical examination or imagining in the record to support the contention that the cervical degenerative joint disorder (DJD) pre-ceded a 2003 injury.  It very well may have done; however, the Veteran separated from service in May 1981, 22 years earlier.  There was no documentation either in the service treatment records or after separation that a diagnosis of cervical DJD was made until 2003.  The Veteran was gainfully employed during the intervening years, performing at a light work level at the least.  During that period there was no evidence of a continuum of neck/right shoulder complaint, medical care or treatment for such positions.  

A review of the Veteran's claims file reflects that the June 2005 statement of Dr. CCC is of record (See July 2011 Medical Treatment Records (Furnished by Social Security Administration) pages 4-6).  The March 2016 VA neck (cervical spine) examination report reflects that the VA examiner did not review the private doctor's report.  Therefore, an addendum to that examination report is necessary.  

Regarding Veteran's claim of service connection for a right shoulder condition, the Veteran was afforded a VA examination in March 2016.  The Veteran's claims file was reviewed and a diagnosis of subacromial/subdeltoid bursitis of the right shoulder was provided.  The Veteran reported shooting pain and limitation of range of motion in the right arm during flare-ups.  The VA examiner noted that the "2507" incorrectly cited a right shoulder injury from a moving vehicle accident in 1977 and that it was a left shoulder injury which was symptomatic after a head on collision when the Veteran was wearing a seat belt.  The VA examiner continued to state that the Veteran was the driver and that he would have had injury to the left neck and left shoulder where the seat belt crossed his body from lower right to upper left, and that was consistent with his complaints at the time.  There was no evidence of a continuum of care over the years for injuries or complaints due to that moving vehicle accident.  No imaging or other diagnostics are available in the record for a shoulder condition.  

The Board finds the March 2016 medical opinion is not adequate.  The examiner presumes that the Veteran's left shoulder was injured while in service, which does not appear to be consistent with the Veteran's lay statements and testimony at his Board hearing.  While the Board acknowledges that the some of the medical evidence of record reflects that the Veteran complained of left shoulder pain during the pendency of the appeal, the Veteran's original claim and subsequent VA medical examinations pursuant to the appeal are in respect to a claimed right shoulder disability.  Thus, the current opinion is based on an incorrect factual premise.  For this reason, a new medical opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the March 2016 hearing loss and tinnitus VA examiner, if available, for an addendum opinion.  If the original examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion.  If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized.

After review of the entire record, the examiner is asked to specifically address the following question:

Is it at least as likely as not (50 percent or greater probability) that any current hearing loss and tinnitus is related to his active service?  

In rendering the opinion, the examiner must consider the Veteran's lay statements regarding his in-service noise exposure. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Return the claims file to the March 2016 cervical spine condition VA examiner, if available, for an addendum opinion.  If the original examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion.  If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized.

After review of the entire record, the examiner is asked to specifically address the following question:

Is it at least as likely as not (50 percent or greater probability) that any current cervical spine disability is related to his active service?  

In rendering the opinion, the examiner must note and consider the June 2005 statement of Dr. CCC. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Return the claims file to the March 2016 right shoulder condition VA examiner, if available, for an addendum opinion.  If the original examiner is not available, the file should be reviewed by another examiner of similar qualifications to obtain the opinion.  If an additional examination is deemed necessary by the examiner to respond to the question presented, one should be authorized.

After review of the entire record, the examiner is asked to specifically address the following question:

Is it at least as likely as not (50 percent or greater probability) that any current right shoulder disability is related to his active service?  In reaching this determination, consider the Veteran's reports of initial treatment for right shoulder symptoms.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




